Citation Nr: 0910171	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for low back syndrome 
with degenerative disc disease at L5-S1, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  In November 2008, the Board 
remanded this matter for further development which was to 
consist of a VA neurological examination performed to 
evaluate the nature, etiology, symptoms, and severity of 
paresthesias reported by the Veteran at a prior August 2007 
VA examination.  The RO has performed the action directed by 
the Board's November 2008 remand and readjudicated this issue 
in a January 2009 Supplemental Statement of the Case.   This 
matter has now returned to the Board for adjudication.


FINDING OF FACT

The Veteran is able to perform active forward flexion 
movements from 0 degrees to a range of 47 to 54 degrees, has 
not demonstrated any ankylosis of the thoracolumbar spine, 
has not experienced any incapacitating episodes, and has not 
manifested any radicular symptoms that are etiologically 
related to his low back syndrome with degenerative disc 
disease at L5-S1.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back syndrome with degenerative disc disease at L5-S1 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5237, 5243 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.   Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

The rating schedule incorporates a general formula for rating 
thoracolumbar spine disorders, other than intervertebral disc 
syndrome, under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242.  Under this formula, a 20 percent evaluation is 
warranted where the veteran demonstrates forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order where the veteran demonstrates forward flexion of 
the thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.

The earliest relevant contemporaneous record pertains to a VA 
spine examination performed in April 2006.  At that time, the 
Veteran reported low back pain of increasing severity, 
difficulty in getting out of bed due to his back pain, severe 
stiffness, moderate fatigue, moderate weakness, moderately 
decreased motion of his back, and mild spasm.  According to 
the Veteran, his described back pain did not radiate.  
Regarding the treatment history for his back, he stated that 
he had not received any treatment since his discharge from 
service.  On physical examination, the Veteran demonstrated 
an antalgic gait.  No kyphosis, lumbar lordosis, scoliosis, 
or ankylosis were found, however, mild lumbar flattening was 
noted.  Mild pain was noted with motion in the left and right 
lumbar sacrospinalis.  Tenderness with palpation was noted in 
the right lumbar sacrospinalis.  Motor and sensory 
examinations were grossly normal, with the exception of 
impaired sensation to light touch in the left lower 
extremity.  A battery of lumbar range of motion tests which 
consisted of four trials of flexion, extension, bilateral 
flexion, and bilateral rotation revealed:  forward flexion 
ranging from 48 to 54 degrees, extension of 5 degrees in all 
four trials, left lateral flexion ranging from 15 to 18 
degrees, right lateral flexion ranging from 20 to 21 degrees, 
left rotation ranging from 24 to 27 degrees, and right 
rotation from 17 to 18 degrees.  Pain was reported at the end 
of all motion.  X-rays of the lumbosacral spine revealed mild 
disc space narrowing at L5-S1.  Vertebral heights were well-
preserved.  Based upon the clinical findings, the Veteran was 
diagnosed with a low back syndrome with mild degenerative 
disk disease at L5-S1.

In August 2006, the Veteran was seen at the VA medical center 
for a full physical examination.  The Veteran reported 
"normal everyday pain in his back" which he rated as a 
four.  An examination revealed that the Veteran walked with a 
normal gait.  Range of motion testing of the Veteran's spine 
was not performed.  The Veteran was diagnosed with stable low 
back pain with disk disease.

The Veteran underwent a second VA spine examination in June 
2007.  At that time, the Veteran denied having any medical 
treatment after his prior May 2006 VA examination.  He 
related that his low back pain had worsened.  He stated that 
he was experiencing decreased mobility and that he required 
assistance in donning his socks and shoes.  Although the 
Veteran reported that he continued to work, he stated that he 
was attempting to limit his use of sick leave due to a stigma 
associated with back conditions by his employer.  With regard 
to his specific symptoms, the Veteran reported fatigue, 
decreased motion, stiffness, weakness, spasm, and constant 
pain in the low back.  He stated that this pain radiated into 
his right hip and both thighs.  On examination, the Veteran 
again demonstrated an antalgic gait.  Posture and head 
position were normal, and the Veteran was symmetrical in 
appearance.  Although lumbar flattening was again present, no 
gibbus, kyphosis, scoliosis, or lordosis were found.  There 
was no ankylosis.  An examination of the spine muscles 
revealed pain with motion in the left and right thoracic 
sacrospinalis.  Tenderness was also noted on palpation in the 
left and right thoracic sacrospinalis.  Another battery of 
lumbar range of motion testing revealed:  forward flexion 
ranging from 47 to 54 degrees, extension ranging from 8 to 11 
degrees, left lateral flexion ranging from 3 to 5 degrees, 
right lateral flexion ranging from 14 to 15 degrees, left 
rotation ranging from 20 to 22 degrees, and right rotation 
from 18 to 23 degrees.  Pain was reported by the Veteran at 
the end of all motions.

Consistent with the Board's November 2008 remand, the Veteran 
was scheduled for a third VA examination in December 2008 to 
assess the Veteran's complaints of radiating pain into his 
right hip and thighs, as he reported at his June 2007 VA 
examination.  At the December 2008 examination, the Veteran 
reported numbness and tingling in his right posterior thigh 
to distal 1/3 thigh which occurred while seated on the 
toilet.  According to the Veteran, these symptoms only lasted 
for a few minutes at a time.  He further reported that he was 
working 70 hours per week at his job as a telephone company 
supervisor, which he had held for 20 years.  An examination 
of the Veteran's hips revealed normal findings with full 
range of motion bilaterally.  The examiner diagnosed the 
Veteran with an acute resolved posterior thigh sciatic nerve 
pressure sensory neuropathy.  He opined that this condition 
was a self-resolving with intermittent symptoms, evanescent, 
positional in etiology, and not linked by history to the 
Veteran's back.  The examiner concluded that it was less 
likely than not that the Veteran's back disability was 
causing radiculopathy in either of the lower extremities, or 
in the right greater trochanter bursa area.

A lumbar spine examination performed as part of the December 
2008 VA examination revealed that the Veteran demonstrated a 
gait with a left pelvic tilt.    Mild muscle spasm was noted 
in the paraspinal lumbar muscles.  Toe and heel walk were 
normal and no ankylosis was detected.  Motor circulation, 
sensory, and reflex examinations did not demonstrate any 
deficits.  X-rays of the Veteran's lumbar spine did not 
demonstrate any significant changes in comparison to the film 
studies performed at the May 2006 VA examination.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, a 40 percent disability evaluation for 
low back syndrome with degenerative disc disease at L5-S1 is 
not warranted at this time.  The private treatment records do 
not note any findings of ankylosis.  The May 2006, June 2007, 
or December 2008 VA examination reports consistently note 
that no ankylosis was detected on examination.  Lumbar range 
of motion testing performed during the May 2006 VA 
examination revealed that the Veteran was able to perform 
forward flexion motions ranging from 48 to 54 degrees over 
four trials.  At his June 2007 VA examination, he 
demonstrated forward flexion ranging from 47 to 54 degrees 
over four trials.  Even with pain fully taken into 
consideration, there is no evidence of a disability picture 
commensurate to a limitation of thoracolumbar forward flexion 
of 30 degrees or less given the extent of the demonstrated 
spinal motion.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5237.

The Board is also aware of 38 C.F.R. § 4.71a, Diagnostic Code 
5243, which provides that intervertebral disc syndrome is 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Under the latter formula, a 20 percent evaluation 
contemplates intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past twelve months.  A 40 
percent evaluation is assigned in cases of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past twelve months.  A 60 
percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bedrest prescribed by a physician and treatment 
by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.

In this case, while there is x-ray evidence of some 
degenerative changes, there is no indication of disc 
involvement.  Moreover, the Veteran has consistently denied 
that he has received any regular treatment for his back 
disorder.  Indeed, there is no evidence in the claims file 
indicating that the Veteran has experienced any 
incapacitating episodes or that he has been prescribed 
bedrest for ay period due to his back symptoms.  The Board 
further notes that the Veteran is presently working 70 hours 
per week at his longstanding occupation as a supervisor.  
Accordingly, 38 C.F.R. § 4.71a, Diagnostic Code 5243 cannot 
provide a basis for an increased evaluation in this case.

With regard to each of the cited service-connected 
disabilities, the Board finds that there is no basis for a 
"staged" rating pursuant to Hart.  Rather, the 
symptomatology, clinical findings, and ranges of motion shown 
upon examination during the pendency of this appeal have been 
essentially consistent and fully contemplated by the assigned 
disability ratings.
Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support a disability 
evaluation in excess of 20 percent for the veteran's service 
connected low back syndrome with degenerative disc disease at 
L5-S1.  This appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a veteran before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
veteran to provide any evidence in his or her possession that 
pertains to the claim.  

In the present case, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for entitlement to an 
increased evaluation for a back disorder in a March 2006 
notification letter.  In a March 2006 letter, and a May 2006 
letter that accompanied the RO's rating decision, the Veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Subsequent to such notice, and 
after a reasonable period in which the Veteran was afforded 
an opportunity to respond, the matter was readjudicated in 
December 2007 Supplemental Statement of the Case.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the decision of the 
United States Court of Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

In Vazquez-Flores, the Court found that, at a minimum, 
adequate notice requires that:  (1) VA notify the veteran 
that, to substantiate such a claim, the veteran must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life; 
(2) if the diagnostic code under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by him 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on his 
employment and daily life (such as specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran; (3) the veteran 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the veteran may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the March 2006 letter was 
in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the Veteran 
was notified that he needed to submit evidence of worsening 
that could include medical and laboratory evidence, as well 
as lay evidence from other individuals who could describe 
from their knowledge and personal observations the manner in 
which his disabilities worsened.  Nevertheless, this letter 
did not provide the type of notification set forth in the 
second and third requirements of Vazquez-Flores.  As such, 
the Veteran has received inadequate notice, and the Board 
must proceed with an analysis of whether he was prejudiced by 
this error.  See Sanders v. Nicholson, 487 F.3d at 889.

In this regard, the Board notes that in Vazquez-Flores, the 
Court indicated that consideration was warranted for whether 
there existed subsequent VA action that rendered any pre-
adjudicatory notice error non-prejudicial.  In the present 
case, in fact, the Veteran was provided with the full 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243 in a 
January 2007 Statement of the Case.  By incorporating this 
provision, the RO indicated to the Veteran what specific 
findings were required for a higher rating with regard to his 
low back disorder.  This case was subsequently readjudicated 
in a December 2007 Supplemental Statement of the Case, and 
the Veteran was provided an opportunity to respond within a 
reasonable time period thereafter.

As such, the Board finds that any notice errors with regard 
to the second and third requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's identified VA medical facility 
treatment records have been obtained.  Additionally, he was 
afforded two VA spine examinations in April 2006 and June 
2007, as well as a VA neurological examination in December 
2008.  Each of these examinations were performed in 
conjunction with a review of the claims file by the examiner

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran and his representative that reasonably 
affects the fairness of this adjudication.

ORDER

Entitlement to an increased evaluation for low back syndrome 
with degenerative disc disease at L5-S1, currently evaluated 
as 20 percent disabling, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


